June 28, 2013,as revised August 6, 2013 Lazard Funds Prospectus Institutional Shares Open Shares Emerging Markets LETIX LETOX Lazard Explorer Total Return Portfolio US Fixed Income Lazard US Short Duration Fixed Income Portfolio UMNIX UMNOX Lazard US Corporate Income Portfolio LZHYX LZHOX The Securities and Exchange Commission has not approved or disapproved the shares described in this Prospectus or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Lazard Funds Table of Contents p 2 Summary Section Carefully review this important section for 2 Lazard Explorer Total Return Portfolio information on the Portfolios investment 6 Lazard US Short Duration Fixed Income Portfolio objectives, fees and past performance and a 11 Lazard US Corporate Income Portfolio summary of the Portfolios principal investment 15 Additional Information about the Portfolios strategies and risks. 16 Additional Information About Principal Investment Strategies and Review this section for additional information Principal Investment Risks on the Portfolios principal investment strategies and risks. 18 Fund Management Review this section for details on the people and 18 Portfolio Management organizations who oversee the Portfolios. 19 Biographical Information of Principal Portfolio Managers 19 Administrator 19 Distributor 19 Custodian 20 Shareholder Information Review this section for details on how shares 20 General are valued, how to purchase, sell and exchange 20 How to Buy Shares shares, related charges and payments of 23 Distribution and Servicing Arrangements dividends and distributions. 23 How to Sell Shares 24 Investor Services 25 General Policies 25 Account Policies, Dividends and Taxes 27 Financial Highlights Review this section for recent financial information. 30 Other Performance of the Investment Manager Back Cover Where to learn more about the Portfolios. Prospectus 1 Lazard Funds Summary Section p Lazard Explorer Total Return Portfolio Investment Objective The Portfolio seeks total return from current income and capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio, a series of The Lazard Funds, Inc. (the Fund). InstitutionalShares OpenShares Shareholder Transaction Fees (fees paid directly from your investment) Maximum Redemption Fee (as a % of amount redeemed,on shares owned for 30 days or less) 1.00% 1.00% Annual Portfolio Operating Expenses (expenses that you pay each year as a percentageof the value of your investment) Management Fees 1.00% 1.00% Distribution and Service (12b-1) Fees None .25% Other Expenses* .30% .35% Total Annual Portfolio Operating Expenses 1.30% 1.60% * Other Expenses are based on estimated amounts for the current fiscal year. Example This Example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolios operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1Year 3Years Institutional Shares $132 $412 Open Shares $163 $505 Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Portfolio shares are held in a taxable account. These costs, which are not reflected in annual portfolio operating expenses or in the Example, affect the Portfolios performance. Because the Portfolio had not commenced investment operations prior to the date of this Prospectus, no portfolio turnover information is presented. 2 Prospectus Principal Investment Strategies The Portfolio utilizes a flexible total return investment strategy. It typically invests primarily in debt securities issued or guaranteed by governments, government agencies or supranational bodies, forward contracts, including non-deliverable forward contracts, credit default swap agreements (on an index or basket of securities or a single security), interest rate swap agreements and foreign currency options, debt securities issued by companies or other private-sector entities, including fixed and/or floating rate investment grade and non-investment grade bonds; short- and medium-term obligations and other fixed-income obligations. The Portfolio may also invest in certain other types of securities, such as convertible securities, commercial paper, and collateralized debt obligations. At certain times, based on the currently existing market environment, Lazard Asset Management LLC (the Investment Manager) may not believe it is able to find sufficient opportunities to invest in these types of securities and may determine to tactically shift the Portfolio to invest substantially in money market instruments, such as short-term US Treasury securities and certificates of deposit. The securities in which the Portfolio invests may be denominated in any currency. The Portfolio typically focuses its investments in securities of that are economically tied to emerging market countries. Emerging market countries include all countries not represented by the Morgan Stanley Capital International (MSCI
